—Appeal from a judgment of the County Court of Ulster County (Lalor, J.), rendered March 19, 1993, convicting defendant upon his plea of guilty of the crime of burglary in the first degree.
Defendant pleaded guilty to burglary in the first degree in satisfaction of a five-count indictment and was sentenced to a term of imprisonment of 4 to 12 years. On appeal, defendant contends that he should have been granted youthful offender status or, alternatively, that the sentence imposed was harsh and excessive. We find that County Court did not abuse its discretion in denying defendant youthful offender treatment. *873Nor do we choose to exercise our discretion to grant such treatment under the circumstance of this case. Further, given the nature of defendant’s actions and the fact that defendant pleaded guilty knowing he would receive the sentence ultimately imposed, which is less than the harshest possible, we find no basis to disturb the sentence imposed by County Court.
Mikoll, J. P., Crew III, White, Yesawich Jr. and Peters, JJ., concur. Ordered that the judgment is affirmed.